Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,297,486 (Herrmann) in further view of US Patent 3,604,670 (Reeves).
	With respect to claim 1, Herrmann shows a shelf support bracket system for a transparent refrigerator shelf of a refrigerator, comprising: an unfinished metal load-bearing support bracket (24, Fig.2, stamped sheet metal, Col.3 lines 14-17) having mounting hooks (32, Fig.2) at one end for mounting to an inside wall of the refrigerator, the unfinished metal, load-bearing support bracket comprising a top surface and a bottom surface (Fig.2). With respect to claim 1, Herrmann doesn’t disclose a decorative cover sleeve. Reeves shows a decorative cover sleeve (1, Fig.1) slidably disposed over the top surface and the bottom surface of a bracket (12, Fig.2) so as to cover a substantial portion of the unfinished metal, load-bearing support bracket (12, Fig.2), the decorative cover sleeve having an upper surface serving as an attachment surface that is configured to receive the transparent refrigerator shelf (15).  It would have been obvious to one having ordinary skill in the art to include a decorative cover sleeve to the bracket of Herrmann such as shown by Reeves, in order to provide an aesthetically pleasing appearance to the outside of the shelf bracket system. Alternatively, with respect to the limitation “unfinished” the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Thus, the brackets are obvious over Herrmann in view of Reeves. The process by which the bracket is made is not a patentable distinction.
With respect to claim 2, the combination teaches (Herrmann) wherein the unfinished metal, load- bearing support bracket (24) is made of stamped metal (Col.3 lines 14-17) but doesn’t teach the metal is steel. It would have been obvious to one having ordinary skill in the art to make the bracket from steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.    
With respect to claim 3, the combination teaches (Reeves) wherein the decorative cover sleeve (1, Fig.1) comprises an extruded profile (Fig.1, Fig.4).  
With respect to claim 5, the combination teaches (Reeves) wherein the decorative cover sleeve (1) is made of plastic (Col.1, lines 51-54).  
With respect to claim 6, the combination teaches (Reeves) wherein the decorative cover sleeve has an end cap (at 3, Fig.1) configured to engage an end portion (11, Fig.2) of the unfinished metal, load-bearing support bracket (12).  
With respect to claim 7, the combination teaches (Reeves) wherein the decorative cover sleeve (1) extends over the unfinished metal, load-bearing support bracket (12) back to a rear portion of the unfinished metal, load-bearing support bracket (Fig.2). 
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,297,486 (Herrmann) in view of US Patent 3,604,670 (Reeves) in further view of US 2011/0089800 A1 (Nash).
	 With respect to claim 4, the combination doesn’t teach the extruded profile is made of aluminum or ABS.  Nash teaches wherein the extruded profile (120) is made of one of aluminum or painted acrylonitrile butadiene styrene (ABS) (section 0019). It would have been obvious to one having ordinary skill in the art to make the extruded profile of modified Herrmann out of ABS, such as taught by Nash, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
4.	Claims 8-10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,297,486 (Herrmann) in further view of US Patent 3,604,670 (Reeves) in further view of US Patent 6,811,045 B1 (Masker).
With respect to claim 8, Herrmann shows a refrigerator shelf assembly for a refrigerator, comprising: a glass refrigerator shelf (22); a pair of shelf support bracket systems (24, 24, Fig.1), wherein each of the pair of shelf support bracket systems comprises: an unfinished metal, load-bearing support bracket (24, “stamped metal”) having mounting hooks (32, Fig.2) at one end for mounting to an inside wall of the refrigerator, the unfishished metal, load bearing support bracket comprising a top surface and a bottom surface (Fig.2).
With respect to claim 8, Herrmann doesn’t show a decorative cover sleeve.
 Reeves shows a decorative cover sleeve (1, Fig.1) slidably disposed over the top surface and the bottom surface of a bracket (12, Fig.2) so as to cover a substantial portion of the support bracket (12, Fig.2), the decorative cover sleeve having an upper surface serving as an attachment surface that is configured to receive the shelf (15).  It would have been obvious to one having ordinary skill in the art to include a decorative cover sleeve to the bracket of Herrmann such as shown by Reeves, in order to provide an aesthetically pleasing appearance to the outside of the shelf bracket system. With respect to claim 8, the combination doesn’t show an adhesive that adheres to the glass shelf. 
Masker teaches an adhesive (128, Fig.9, Col.4 lines 52-Col.5 line 4) disposed on the attachment surface of each of the pair of shelf support bracket systems and which adheres the shelf (124, Fig.9) to the pair of shelf support bracket systems (122, 126). It would have been obvious to one having ordinary skill in the art to include an adhesive to each pair of shelf support bracket systems and the shelf of modified Herrmann, such as taught by Masker, in order to securely fasten the shelf to the shelf support system and prevent unwanted lateral movement.  Regarding the limitation “unfinished metal”, alternatively, the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Thus, the brackets are obvious over Herrmann in view of Reeves and Masker. The process by which the bracket is made is not a patentable distinction.
With respect to claims 9, 10, 13, and 14, the combination teaches the claimed subject matter as discusses above in claims 2, 3, 6, and 7.
With respect to claim 15, the combination teaches (Masker) wherein the adhesive comprises one of a clear acrylic tape, a clear ultraviolet (UV)-cure tape, an adhesive tape that is not clear, a liquid glue, or a two-part epoxy (col.4 lines 52-Col.5 line 4).  
With respect to claim 16, the combination teaches the claimed subject matter as discussed in claim 8 including a refrigerator (Herrmann, Col.1 lines 5-10) having a casing defining an inside wall having a plurality of vertical tracks (34, 34, Fig.1) and the brackets (24) having mounting hooks (32) mounted to the vertical tracks; the hooks (32) on the brackets (24) at one end which are mounted to the openings of a corresponding one of the vertical tracks (34, Fig.1) of the inside wall of the refrigerator. 
	With respect to claims 17, 18, and 20, the combination teaches the claimed subject matter as discussed above in claims 2, 3 and 6.
5.	Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,297,486 (Herrmann) and US Patent 3,604,670 (Reeves) in view of US Patent 6,811,045 B1 (Masker) in further view of US 2011/0089800 A1 (Nash).
	 With respect to claims 11, 12 and 19, the combination doesn’t teach the extruded profile/decorative cover sleeve is made of aluminum or ABS.  Nash teaches wherein the extruded profile/decorative cover sleeve (120) is made of one of aluminum or painted acrylonitrile butadiene styrene (ABS) (section 0019). It would have been obvious to one having ordinary skill in the art to make the extruded profile/decorative cover sleeve of modified Herrmann out of ABS, such as taught by Nash, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637